Appellate Case: 21-1061     Document: 010110717249   Date Filed: 07/28/2022   Page: 1
                                                                             FILED
                                                                 United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                      July 28, 2022
                          _________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
  UNITED STATES SECURITIES AND
  EXCHANGE COMMISSION,

        Plaintiff - Appellee,

  v.                                           Nos. 21-1061, 21-1075 & 21-1322
                                              (D.C. No. 1:19-CV-02594-RM-SKC)
  MICHAEL S. YOUNG; MARIA C.                               (D. Colo.)
  YOUNG; SALVE REGINA TRUST; TF
  ALLIANCE, LLC; WEST BEACH LLC;
  CASA CONEJO LLC; HASE HAUS,
  LLC,

        Defendants - Appellants,

  and

  MICHAEL S. STEWART; BRYANT E.
  SEWALL; HANNA OHONKOVA
  SEWALL; VICTORIA M. STEWART,

        Defendants - Appellants,

  MEDIATRIX CAPITAL INC.; BLUE
  ISLE MARKETS, INC., St. Vincent & the
  Grenadines; BLUE ISLE MARKETS,
  LTD; MEDIATRIX CAPITAL FUND
  LTD.; ISLAND TECHNOLOGIES LLC;
  MICHAEL C. BAKER; WALTER C.
  YOUNG, III; ARUAL LP; DCC
  ISLANDS FOUNDATION; KEYSTONE
  BUSINESS TRUST; WEINZEL, LLC;
  MEDIATRIX CAPITAL, LLC; BLUE
  ISLE MARKETS INC., Cayman Islands;
  THE 1989 FOUNDATION; MEDIATRIX
  CAPITAL PR LLC,

        Defendants.
Appellate Case: 21-1061            Document: 010110717249   Date Filed: 07/28/2022   Page: 2




  ------------------------------

  MARK CONLAN,

         Receiver - Appellee.
                         _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before HARTZ, HOLMES, and McHUGH, Circuit Judges.
                   _________________________________

        These consolidated appeals arise from an SEC civil enforcement action in

 which the district court entered a preliminary injunction freezing the defendants’

 assets. Defendants twice moved to modify the injunction, specifically, to release

 some of those assets back to them to pay for counsel and living expenses. The

 district court denied both motions, and defendants have appealed from those orders.

 We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

 I.     BACKGROUND & PROCEDURAL HISTORY

        A.       The TRO and Preliminary Injunction Freezing Defendants’ Assets

        In September 2019, the SEC filed a civil enforcement action in the United

 States District Court for the District of Colorado, naming Michael Young, Michael



        *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                                 2
Appellate Case: 21-1061     Document: 010110717249        Date Filed: 07/28/2022       Page: 3



 Stewart, and Bryant Sewall as primary defendants. The SEC named their wives as

 relief defendants. The SEC says the primary defendants raised at least $125 million

 from private investors, claiming the money would be pooled and invested using a

 highly profitable algorithmic trading strategy. But they allegedly diverted at least

 $35 million directly to themselves and used the money to buy luxury properties and

 vehicles. As for the money they actually invested, their strategy usually resulted in

 losses, but they represented otherwise to their investors through fictitious account

 statements purporting to show profits.

       Upon filing the complaint, the SEC moved ex parte for a temporary restraining

 order freezing defendants’ assets. Specifically, the SEC asked for an order freezing a

 little over $250 million, representing the roughly $125 million raised from private

 investors and an additional $125 million that the SEC planned to seek as a civil

 penalty.

       The district court granted the ex parte order the next day. The district court

 explained that the freeze was “necessary to preserve the status quo and to protect

 [the] Court’s ability to award equitable relief in the form of disgorgement of illegal

 profits . . . as well as [to award] civil penalties.” Aplt. App. vol. I at 226. The

 district court also ordered defendants to appear in court in two weeks for a

 preliminary injunction hearing.

       Ahead of the hearing, the parties stipulated that the district court could convert

 the TRO into a preliminary injunction, “subject to [defendants’] right to move the

 Court for relief from the asset freeze.” Id. at 246. In effect, the parties stipulated to

                                             3
Appellate Case: 21-1061      Document: 010110717249        Date Filed: 07/28/2022    Page: 4



 defer litigating the propriety of the asset freeze unless and until a defendant chose to

 challenge it.

        As noted, the asset freeze extends up to about $250 million. It is unclear

 whether defendants ever possessed that amount. A court-appointed receiver has since

 gained control over about $30 to $35 million in defendants’ assets.

        B.       Defendants’ Jurisdictional Attack

        In December 2019, defendants moved to dismiss the action, arguing that their

 business never involved “securities” within the meaning of federal securities laws, so

 the lawsuit “fall[s] outside the scope of the SEC’s jurisdiction.” Aplt. App. vol. II

 at 279. Defendants characterized this motion as a Federal Rule of Civil Procedure

 12(b)(1) attack on the district court’s subject matter jurisdiction. The district court

 denied the motion in June 2020, reasoning that “the jurisdictional issue is intertwined

 with the merits of the case, [so] dismissal for lack of subject matter jurisdiction is not

 appropriate.” Id. at 305.

        C.       Defendants’ First Motion for Partial Relief from the Asset Freeze

        In November 2020, the three primary defendants, joined by their wives, each

 moved for partial relief from the asset freeze, arguing as follows:

                Michael Young and Maria Young requested release of $60,000. They

                 claimed that the asset freeze forced them and their children to live on

                 government welfare, and they needed $60,000 to pay their attorney.

                 They further argued that some of their jewelry and furniture, estimated

                 to be worth about $28,000, should not have been frozen because they

                                              4
Appellate Case: 21-1061   Document: 010110717249        Date Filed: 07/28/2022       Page: 5



              acquired them before the alleged fraudulent scheme began. They also

              claimed that Michael Young was unaware of any fraud (i.e., that he was

              just as much a victim as the investors). Finally, they asserted that

              $60,000 was a reasonable request because it was only 1% of the $6

              million in frozen assets attributable to them—and $6 million was, in any

              event, far more than the SEC could ever require them to disgorge in

              light of a recent Supreme Court decision, Liu v. SEC, 140 S. Ct. 1936

              (2020). (We will discuss Liu in more detail below.)

             Bryant Sewall and Hanna Sewall requested release of $260,000 (out of

              an unstated amount of frozen assets attributable to them) to pay their

              attorney, and for living expenses. They claimed that Bryant could not

              work, apparently because he was in Ukraine with Hanna (a Ukrainian

              citizen who had yet to be issued a visa to accompany Bryant to the

              United States). They further claimed that some of Bryant’s assets,

              estimated to be worth about $119,000, should not have been frozen

              because he acquired them before the alleged fraudulent scheme began.

             Michael Stewart and Victoria Stewart requested $500,000 (out of an

              unstated amount of frozen assets attributable to them) to pay their

              attorney, and for living expenses. They claimed that Michael could not

              work because he had become disabled due to injuries and associated

              surgeries. They further claimed that some of Michael’s assets,



                                            5
Appellate Case: 21-1061    Document: 010110717249        Date Filed: 07/28/2022       Page: 6



              estimated to be worth about $114,000, should not have been frozen

              because he acquired them before the alleged fraudulent scheme began.

       The district court denied these motions in January 2021, offering several

 reasons. First, “[n]one of the motions for relief refutes [the SEC’s] contention that

 the assets currently available will be insufficient to compensate the defrauded

 investors in this case. Defendants’ motions are subject to denial on this basis alone.”

 Aplt. App. vol. IV at 1003. Second, “none of these motions shows that the funds

 requested are untainted by the alleged underlying fraud. This, too, is an independent

 basis for denying the motions.” Id. Third, “[t]he fact that Defendants owned some

 assets before their alleged fraudulent activity does not mean they are entitled to

 deduct the value of those assets from the currently frozen assets which Defendants

 have not shown to be untainted.” Id. Fourth, the Youngs’ claim that Michael Young

 was unaware of the fraud did not matter because “he does not deny that such fraud

 occurred” and “protecting the victims of that fraud is the primary purpose of the asset

 freeze.” Id. Finally, the defendants had not explained the mismatch between the

 value of their allegedly untainted assets and the amounts they were requesting

 (e.g., the Youngs’ claimed about $28,000 in untainted assets but asked the court to

 unfreeze $60,000). Id. at 1003–04.

       The Youngs appealed from the district court’s order, which became

 No. 21-1061 in this court. The Stewarts and Sewalls together filed a separate notice

 of appeal from the same order, which became No. 21-1075. We then procedurally

 consolidated those appeals.

                                            6
Appellate Case: 21-1061    Document: 010110717249         Date Filed: 07/28/2022    Page: 7



       D.      The Stewarts’ and Sewalls’ Renewed Motion for Partial Relief from
               the Asset Freeze

       In March 2021, the Stewarts and Sewalls filed a renewed motion in the district

 court to partially unfreeze their assets. The motion was partly based on additional

 evidence that some of their assets were untainted by the alleged fraud. The major

 development, however, was that Michael Stewart and Bryant Sewall had now been

 criminally indicted based on the conduct alleged in the civil complaint.1 Thus, they

 asserted an even greater need to unfreeze assets, so they could pay both their civil

 and criminal defense attorneys. They also asked the court to put the SEC “to the test

 of showing that the assets are forfeitable (or disgorgable [sic]).” Aplt. App. vol. IV

 at 1156. Finally, they asked the court to release $760,000, apparently representing

 the sum of $260,000 (which the Sewalls previously requested) and $500,000 (which

 the Stewarts previously requested). In their reply brief, however, they revised their

 request to $260,000 for the Sewalls and $232,000 for the Stewarts.

       In September 2021, the district court denied the renewed motion. The district

 court first stated that it lacked authority to grant the motion because the parties had

 appealed its denial of their original motion. The court then invoked Federal Rule of

 Civil Procedure 62.1(a)(2) (“If a timely motion is made for relief that the court lacks

 authority to grant because of an appeal that has been docketed and is pending, the

 court may . . . deny the motion . . . .”), and announced that it would deny the motion

 “for substantially the same reasons provided in its previous Order,” Aplt. App. vol. V


       1
           Michael Young was not indicted.
                                             7
Appellate Case: 21-1061      Document: 010110717249       Date Filed: 07/28/2022     Page: 8



 at 1222. And, “to the extent [the criminal indictment] moves the needle in [the

 Stewarts’ and Sewalls’] favor, the Court still finds the relief requested is not

 appropriate for the reasons given in the previous Order.” Id. at 1222–23. Finally, the

 court denied the request for a hearing: “In light of Defendants’ pending appeal, the

 Court finds that holding a hearing at this stage would not serve the interests of

 judicial efficiency.” Id. at 1223.

       The Stewarts and Sewalls appealed from that order, which became

 No. 21-1322 in this court. We then procedurally consolidated that case with

 Nos. 21-1061 and 21-1075.2

 II.   THE DISTRICT COURT’S SUBJECT MATTER JURISDICTION

       Appellants continue to question the district court’s jurisdiction, based on their

 theory that the alleged scheme did not involve “securities” within the meaning of

 federal securities laws. But the district court plainly has jurisdiction over actions to

 enforce federal securities laws. See 15 U.S.C. § 77v(a). Whether a particular action

 involves “securities” is a merits question, not a jurisdictional question. See SEC v.

 Scoville, 913 F.3d 1204, 1219 (10th Cir. 2019). We therefore reject appellants’

 jurisdictional challenge.



       2
          The Stewarts and Sewalls have jointly filed an opening brief, and the Youngs
 filed their own opening brief. The SEC has filed a single response brief. Bryant
 Sewall (but apparently not his wife, nor the Stewarts) filed a reply brief, and the
 Youngs filed their own reply brief. In this order and judgment, any argument
 attributed to “appellants” refers to an argument that appears in both the Young
 briefing and the Stewart/Sewall briefing, or an argument that appears in one set of
 briefs and is explicitly incorporated by reference in the other set of briefs.
                                             8
Appellate Case: 21-1061    Document: 010110717249         Date Filed: 07/28/2022       Page: 9



 III.   ANALYSIS

        We require that, “[f]or each issue raised on appeal, all briefs must cite the

 precise references in the record where the issue was raised and ruled on.” 10th Cir.

 R. 28.1(A). The Stewarts and Sewalls entirely ignore this rule. The Youngs

 sometimes attempt to satisfy it, but not for all issues. As explained further below, in

 those instances where they provide record references, we have examined the cited

 portions and they do not match the arguments made on appeal. Nor could we find

 where any issue was preserved ourselves, with one exception.

        “A federal appellate court, as a general rule, will not reverse a judgment on the

 basis of issues not presented below.” Petrini v. Howard, 918 F.2d 1482, 1483 n.4

 (10th Cir. 1990) (per curiam). Conceivably, we could break from the general rule in

 this case because the SEC does not argue that appellants failed to preserve their

 arguments in the district court. The SEC instead “unreservedly engages with the

 merits of [the non-preserved] argument[s].” SEC v. GenAudio Inc., 32 F.4th 902, 947

 (10th Cir. 2022). This is often a reason for us to exercise our discretion to resolve

 such arguments on their merits. Id. But we do not choose that course here because

 we find the parties’ briefing on these issues to be underdeveloped. We appreciate

 that their arguments amount to more than stray sentences. Cf. Eizember v. Trammell,

 803 F.3d 1129, 1141 (10th Cir. 2015) (“[S]tray sentences . . . are insufficient to

 present an argument . . . .”). Still, “to avoid error, we are dependent on the full

 development of issues through the adversarial process.” Hill v. Kemp, 478 F.3d

 1236, 1251 (10th Cir. 2007). We find that the parties’ treatment of these issues lacks

                                             9
Appellate Case: 21-1061       Document: 010110717249     Date Filed: 07/28/2022       Page: 10



  the “vigorous adversarial testing” needed to give us confidence that we are being

  guided toward a sound conclusion. Abernathy v. Wandes, 713 F.3d 538, 552

  (10th Cir. 2013).

        Thus, we conclude that the parties forfeited the following arguments in the

  district court, see Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1128 (10th Cir.

  2011), and, because they have not argued for plain-error review, they have effectively

  waived them for purposes of this appeal, see Fish v. Kobach, 840 F.3d 710, 729–30

  (10th Cir. 2016):

        1. Congress never gave the SEC authority to seek asset freezes before

  judgment, so the district court should never have entered the TRO or preliminary

  injunction.

        2. The Fifth Amendment guarantees a right to retain counsel before the

  government deprives someone of the money they would use to pay for a defense

  against that deprivation.

        3. The district court failed to apply a multi-factor balancing test when

  deciding whether to modify the asset freeze. The Youngs say they preserved this

  issue, but they only preserved arguments that would fit within some of the factors

  they now propose. Their argument on appeal—that a balancing test exists and the

  district court must follow it—is materially different. See Schrock v. Wyeth, Inc.,

  727 F.3d 1273, 1284 (10th Cir. 2013) (“[The waiver] rule applies when a litigant

  changes to a new theory on appeal that falls under the same general category as an



                                            10
Appellate Case: 21-1061    Document: 010110717249        Date Filed: 07/28/2022       Page: 11



  argument presented at trial or presents a theory that was discussed in a vague and

  ambiguous way.” (internal quotation marks omitted)).

        4. In light of Liu v. SEC, the district court must hold a hearing to determine

  how much disgorgement the SEC can reasonably hope to recover, and then limit the

  asset freeze accordingly. In Liu, the Supreme Court held—in the context of a

  postjudgment disgorgement award—that Congress’s authorization for the SEC to

  seek “equitable relief,” 15 U.S.C. § 78u(d)(5), includes the authority to seek “a

  disgorgement award that does not exceed a wrongdoer’s net profits and is awarded

  for victims,” 140 S. Ct. at 1940.3 The Supreme Court decided Liu in June 2020, after

  the district court entered the preliminary injunction, and appellants eventually

  brought Liu to the district court’s attention—but not for the proposition that the

  district court must hold a hearing and narrow the prejudgment asset freeze to

  estimated net profits. Rather, the Youngs raised Liu to emphasize the reasonableness

  of their $60,000 request as compared to the $6 million attributed to them, which they

  described as “far more than an amount that the SEC can obtain in disgorgement.”

  Aplt. App. vol. II at 324. And the Stewarts and Sewalls raised Liu without making



        3
           Following Liu, Congress amended § 78u to specify, “In any action or
  proceeding brought by the Commission under any provision of the securities laws,
  the Commission may seek, and any Federal court may order, disgorgement.”
  William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year
  2021, Pub. L. No. 116-283, div. F, tit. LXV, § 6501(a)(3), 134 Stat. 3388, 4626
  (2021) (codified at 15 U.S.C. § 78u(d)(7)). But no party argues that Congress’s
  endorsement of the “disgorgement” remedy affects the Supreme Court’s discussion
  of the limits to that form of relief.

                                             11
Appellate Case: 21-1061     Document: 010110717249       Date Filed: 07/28/2022     Page: 12



  any clear argument based on it. They seem to have inserted it merely to bolster the

  overall notion that things had changed since the district court entered the preliminary

  injunction and the time was right to revisit it. See Aplt. App. vol. IV at 1155–57.

        “Ordinarily, a district court does not abuse its discretion in deciding not to

  hold an evidentiary hearing when no such request is ever made.” Robinson v. City of

  Edmond, 160 F.3d 1275, 1286 (10th Cir. 1998). Thus, we will not vacate and remand

  for a hearing the parties did not request.4

                                            ***

        We now turn to the only argument we find properly preserved, which arises

  from the district court’s September 2021 order denying the Stewarts’ and Sewalls’

  renewed motion for partial relief from the asset freeze, i.e., the order appealed from

  in No. 21-1322.5

        The Stewarts and Sewalls emphasize that Michael Stewart and Bryant Sewall

  have now been indicted, so the asset freeze is interfering with their Sixth Amendment

  right to counsel of their choosing. See, e.g., United States v. Gonzalez-Lopez,


        4
           The caption and the conclusion of Youngs’ motion included a generic request
  for a hearing, see Aplt. App. vol. II at 313, 325, but they never explained the purpose
  of the hearing. Most relevant for present purposes, they did not argue that Liu
  entitles them to a hearing so that the asset freeze could be limited to estimated net
  profits.
        5
           The Youngs joined the Stewarts’ and Sewalls’ renewed motion. That motion
  focused on the Stewarts’ and Sewalls’ unique circumstances (their finances and the
  recent criminal indictment), so it is difficult to understand what the Youngs believed
  they were joining. Regardless, the Youngs did not file a notice of appeal from the
  district court’s order denying the renewed motion, so they have abandoned whatever
  arguments they may have against it.
                                                12
Appellate Case: 21-1061      Document: 010110717249         Date Filed: 07/28/2022     Page: 13



  548 U.S. 140, 144 (2006) (“[A]n element of [the right to counsel] is the right of a

  defendant who does not require appointed counsel to choose who will represent

  him.”). They also invoke the Fifth Amendment right to due process when the

  government has seized property. See, e.g., United States v. Jones, 160 F.3d 641, 647

  (10th Cir. 1998) (holding that, under certain conditions, a criminal defendant whose

  assets have been seized in anticipation of forfeiture must receive “an adversarial

  hearing at which the government must establish probable cause to believe that the

  restrained assets are traceable to the underlying offense”). In light of these

  authorities, they argue that “the SEC at a minimum can and should be put to the test

  of showing that the assets are forfeitable (or disgorgable [sic]), as it is clear that the

  defendants cannot afford counsel of their choice without the use of some portion of

  the assets under restraint.” Stewart/Sewall Opening Br. at 13. This mimics almost

  verbatim what they requested from the district court. See Aplt. App. vol. IV at 1156.

         The district court said it was denying the renewed motion “for substantially the

  same reasons provided in its [order denying the previous motions for relief from the

  asset freeze].” Aplt. App. vol. V at 1222. The district court also said it was denying

  the request for a hearing because it “would not serve the interests of judicial

  efficiency” given the pending appeal of its earlier order. Id. at 1223. Taking the

  district court’s two rulings together, we understand it to mean: (i) the record as

  presented in the renewed motion did not justify relief, and (ii) a hearing to expand the

  record would have been futile at that time because the pending appeal divested it of

  jurisdiction to grant relief.

                                              13
Appellate Case: 21-1061     Document: 010110717249         Date Filed: 07/28/2022      Page: 14



         As to the first ruling, we see no error. This is a matter trusted to the district

  court’s discretion. See Cablevision of Tex. III, L.P. v. Okla. W. Tel. Co., 993 F.2d

  208, 210 (10th Cir. 1993) (“The . . . refusal to dissolve or modify an existing

  injunction[] is within the discretion of the district court, and its decision will not be

  reversed absent an abuse of that discretion.”). The Stewarts and Sewalls seem to

  assume that the district court should have taken their representations about their

  financial situation at face value, and then the court would have been compelled to

  exercise its discretion to grant relief. They offer no authority supporting either

  proposition. Even assuming the first half of the argument (a duty to take their

  representations at face value), we are not persuaded that the second half of the

  argument holds. The Stewarts and Sewalls asserted that some of their assets are

  untainted and some probably could not be subject to disgorgement, and they further

  asserted certain upcoming financial needs, but they concluded with a request for a

  six-figure sum that bore no obvious connection to their preceding assertions about

  their assets and future needs. We cannot say, in such circumstances, that the district

  court was constrained to exercise its discretion to give the movants what they asked

  for.

         Turning to the district court’s refusal to hold a hearing due to the pending

  appeal, we need not resolve whether the district court correctly judged its authority

  under the circumstances. Upon issuing our mandate, the district court will

  unquestionably regain jurisdiction. Any ruling from us that it had jurisdiction all

  along would have no real-world effect on the parties because the district court

                                              14
Appellate Case: 21-1061     Document: 010110717249        Date Filed: 07/28/2022        Page: 15



  (obviously) cannot go back in time and hold a hearing when the Stewarts and Sewalls

  first requested it. See, e.g., Fleming v. Gutierrez, 785 F.3d 442, 444–45 (10th Cir.

  2015) (observing that this court’s rulings must “have some effect in the real world”

  or they amount to impermissible advisory opinions (internal quotation marks

  omitted)). The most it could do would be to hold a hearing now. Thus, we will

  remand with instructions that the district court decide on the merits, in the first

  instance, whether to hold that hearing.

  IV.   CONCLUSION

        We affirm both of the district court’s orders denying relief from the asset

  freeze. We remand this matter to the district court with instructions that it revisit

  whether to hold a hearing, as requested by the Stewarts and Sewalls. The clerk shall

  issue the mandate forthwith.


                                               Entered for the Court


                                               Jerome A. Holmes
                                               Circuit Judge




                                             15